Yesawich Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*903Claimant, who had exhausted his sick time and unused vacation credits caring for his live-in girlfriend of many years, who was ill, asked his employer for additional time off to care for his "friend”. Although claimant represents that he asked for a short leave of absence, the employer’s representative testified and the Unemployment Insurance Appeal Board found that claimant requested a leave of absence of "more than one month”. Although the employer has a policy granting leaves of absence to employees to enable them to care for a parent, child or a member of the employee’s household, leaves of absence to care for friends were not allowed. The second time that claimant was advised that his request, which ran counter to company policy, could not be granted, he was also told that if he failed to report to work the following day the employer would consider this as an abandonment of his job. The following day claimant tendered his resignation. Given these circumstances, the conclusion reached by the Board that claimant did not leave his employment for a medically compelling reason and that he voluntarily left without good cause is supported by substantial evidence (see, Matter of Moloney [Levine], 52 AD2d 1005; Matter of Ruggirello [Catherwood], 25 AD2d 597). Claimant’s contentions concern questions of fact and credibility which were for the Board to resolve (see, Matter of Chassman [Levine], 50 AD2d 1000).
Mikoll, J. P., Levine, Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.